Name: Commission Regulation (EEC) No 617/81 of 9 March 1981 on the delivery of a consignment of butter as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 81 Official Journal of the European Communities No L 66/ 1 i (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 617/81 of 9 March 1981 on the delivery, of a consignment of butter as food aid to India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( J), and in particular Article 7 thereof, The intervention agency referred to in the Annex shall arrange for delivery of the butter as food aid on the special conditions set out in the Annex . The provisions of Regulation (EEC) No 303/77 concerning the supply of butteroil shall apply as follows : (a) with regard to checking that the quality and packaging comply with the conditions laid down in the Annex to this Regulation , the provisions of Article 8 of Regulation (EEC) No 303/77 shallWhereas , under the food-aid programmes adopted bythe Council Regulations specified in the Annex, India has requested the delivery of the quantity of butter set out therein ; apply ; (b) with regard to application of the second sub ­ paragraph of Article 14 ( 1 ) of Regulation (EEC) No 303/77 , the references there given shall be considered replaced by that given in note (2) in the Annex to this Regulation ; (c) the tendering security referred to in Article 15 ( 1 ) of Regulation (EEC) No 303 /77 shall amount to 39-65 ECU per tonne of butter . Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as amended by Regulation (EEC) No 3474/ 80 ( 5); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 291 , 19 . 11 . 1979, p. 17 . O OJ No L 134, 31 . 5 . 1980, p . 14 . C) OJ No L 43 , 15 . 2 . 1977 , p . 1 . 0) OJ No L 363 , 31 . 12 . 1980 , p . 50 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 66/2 Official Journal of the European Communities 11 . 3 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1981 . For the Commission Poul DALSAGER Member ofthe Commission 11 . 3 . 81 Official Journal of the European Communities No L 66/ 3 ANNEX (') Consignment A B C 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312 /80 ( 1980 programme) (EEC) No 1313 /80(b) affectation 2 . Beneficiary India 3 . Country of destination 4 . Total quantity of the consignment 200 tonnes 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery 6 . Origin of the butter Will result from application of the procedure referred to in point 12 Bought on the Community market See note ( 2 )7 . Special characteristics and /or packaging 8 . Markings on the packaging 'Butter supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community /' followed by : 'Bombay' 'Calcutta' Delivery in June 1981 Delivery in May 19819 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 3 ) 1 1 . Representative of the beneficiary responsible for reception 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 23 March 1981 No L 66/4 Official Journal of the European Communities 11 . 3 . 81 Consignment D E F 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary 1 ¢India 3 . Country of destination J 4 . Total quantity of the consignment 200 tonnes 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butter Bought on the Community market 7 . Special characteristics and /or packaging See note ( 2) 8 . Markings on the packaging 'Butter supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community /' followed by : 'Bombay' 'Calcu tta ' 9 . Delivery period Delivery in August 1981 Delivery in July 1981 1 0 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( J) 1 1 . Representative of the beneficiary responsible for reception ' 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 11 . 3 . 8 Official Journal of the European Communities No L 66/ 5 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . ( 2) The unsalted butter must be made from pasteurized fresh cream and contain no colouring matters or neutralizers . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications : fat content : minimum 82 %, water content : maximum 16 % , non-fat dry matter content : maximum 1 -5 % , pH between 6 and 6-7 . The packaging must conform to the specifications laid down in Article 5 (2) and (3) of Regu ­ lation (EEC) No 685 /69 . The butter must be transported at a temperature between  18 and  10 °C (0 and 14 °F). Yeast and mould : below 20 per gram . ( 3 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .